Citation Nr: 0124950	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  99-06 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1976 to January 
1984 with additional periods of active duty for training 
and/or inactive duty for training.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a March 
1998 RO rating decision which denied service connection for 
post-traumatic stress disorder (PTSD).  The veteran testified 
in support of his claim at a personal hearing held at the RO 
in May 2000.  


FINDINGS OF FACT

1.  The veteran was involved in an automobile accident during 
service, which caused multiple injuries. 

2.  The veteran has been diagnosed to have PTSD which has 
been reasonably shown to be related to the veteran's in-
service accident. 


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service with the Army from March 1976 
to January 1984 with additional periods of active duty for 
training and/or inactive duty for training.  The available 
service personnel records indicate that the veteran's 
military occupational specialty was listed as a medical 
specialist and a dental specialist.  The veteran was awarded 
citations including the Army Service Ribbon and the Overseas 
Service Ribbon.  

The veteran's service medical records indicate that he 
suffered multiple injuries when he was hit by an automobile 
in June 1979.  A June 1979 hospital report noted that the 
veteran was probably intoxicated when he was hit by a car and 
brought to the emergency room.  It was reported that his 
obvious injury was a flail chest involving the posterior ribs 
of 6 through 10 and the anterior ribs of 7 through 11.  The 
veteran also had a tender, but not rigid abdomen and was 
semi-comatose from alcohol intake.  At that time, it was 
noted that X-ray data showed that the veteran had a 
pneumothorax with a probable contused lung as well as the 
fractured ribs.  The veteran also underwent an exploratory 
laparotomy with a splenectomy for a traumatically lacerated 
spleen.  The diagnoses included injury, internal, rupture of 
spleen; fracture, multiple, ribs 7, 8, 9, 10, and 11, left, 
with no artery or nerve involvement; pneumothorax, traumatic, 
left, secondary the rib fractures; emphysema, subcutaneous, 
left, secondary to the rib fractures; and contusion, 
pulmonary, left.  

VA treatment records dated from December 1996 to September 
1997 indicated that the veteran was treated for disorders 
including psychiatric disorders.  A February 1997 entry 
related diagnoses of alcohol abuse, episodic; cocaine 
dependence; and major depression, recurrent, with some 
symptoms of post-traumatic stress disorder.  A June 1997 
entry noted that the veteran was seen for an increase in 
anxiety and explosiveness with irritability.  The diagnoses, 
at that time, were post-traumatic stress disorder, chronic, 
delayed; alcohol abuse, episodic in full remission; and 
cocaine abuse, in early full remission.  An August 1997 
evaluation report noted that the veteran had been diagnosed 
with post-traumatic stress disorder.  

In November 1997, the veteran submitted his claim service 
connection for post-traumatic stress disorder.  

The veteran underwent a VA psychiatric examination in 
February 1998.  The examiner noted that the claims folder was 
not available for review prior to the examination.  The 
veteran reported that he was hit by a drunk driver while 
walking across a street during service in 1979.  It was noted 
that the veteran had been diagnosed with post-traumatic 
stress disorder by several physicians at the Tuscaloosa, 
Alabama VA Medical Center and that he was currently attending 
the "PCT" program at that facility.  The veteran reported 
that he had intrusive thoughts and recollections about the 
motor vehicle accident in 1979.  He also indicated that he 
had suffered from chronic anxiety and depression as well as 
feelings of rage.  The veteran also complained of feelings of 
alienation and isolation as well as sleep disturbances, an 
inability to concentrate and a startle response.  

The examiner reported that the veterans thought processes and 
thought content appeared to be within normal limits.  It was 
noted that the veteran denied delusions and hallucinations 
and that he admitted to previous drug use and abuse.  The 
veteran also admitted to frequent suicidal ideations and past 
suicidal gestures.  The examiner reported that the veteran 
was fully oriented, but that his concentration appeared 
severely impaired.  It was noted that the veteran's memory 
and judgment were moderately impaired; his speech was slow; 
his mood was depressed and that his sleep disturbances 
appeared chronic in nature.  The diagnosis was post-traumatic 
stress disorder.  The examiner commented that the veteran's 
current symptoms along with his motor vehicular accident in 
1979 while on active duty appeared to support the diagnosis 
of post-traumatic stress disorder and that such diagnosis 
conformed to the DSM-IV and DSM-III-R.  A GAF score of 60 was 
assigned and that examiner indicated that the veteran had 
moderate social and occupational impairment due to his post-
traumatic stress disorder.  

VA treatment records dated from June 1998 to September 1998 
indicated that the veteran was treated for disorders 
including post-traumatic stress disorder.  An August 1998 
treatment report noted diagnoses including major depression, 
recurrent, with post-traumatic stress disorder and cocaine 
dependence.  A September 1998 treatment report related 
diagnoses including major depression, recurrent, with some 
aspects of post-traumatic stress disorder; status post 
suicide attempt by overdose of Trazodone; polysubstance abuse 
history; and cocaine dependence, continuous.  

In a November 1998 lay statement, the veteran's wife reported 
that he had been acting strange for a period of time.  She 
also indicated that he had been diagnosed with post-traumatic 
stress disorder and that he was taking several different 
kinds of medication.  

VA treatment records dated from April 1999 to May 2000 
referred to continued treatment.  An April 1999 outpatient 
discharge summary noted that the veteran presented for his 
initial participation in an intensive 6-week post-traumatic 
stress disorder day hospital treatment program.  It was noted 
that the initial program work-up included a medical history, 
social history, mental status examination, psychological 
testing and laboratory screening.  The discharge diagnosis 
was post-traumatic stress disorder, chronic, related to a 
traumatic vehicular accident during military service, with 
dysphoria, anxiety, hyperarousal, irritability and anger as 
well as hypervigilence, recurrent intrusive thoughts, 
disturbing flashbacks and recurrent nightmares.  A March 2000 
treatment entry noted diagnoses that included PTSD. 

At the May 2000 hearing on appeal, the veteran testified that 
while in Germany during service, he was crossing a street and 
was hit by an intoxicated driver who ran a traffic light.  He 
reported that he had suffered a punctured lung, a "busted 
spleen" and had broken all his ribs on side.  The veteran 
stated that the physician, at that time, told him that they 
had almost lost him.  He reported that he had suffered 
nightmares since the accident.  The veteran also stated that 
he suffered bouts of depression.  He indicated that a 
physician had told him that he had post-traumatic stress 
disorder as a result of his trauma in Germany.  The veteran's 
wife testified that there had been a steady decline in the 
veteran's mental attitude during their seventeen years of 
marriage.  




II.  Analysis

The Board is satisfied that all relevant evidence has been 
properly developed with respect to the veteran's claim for 
post-traumatic stress disorder.  The Board notes that the 
veteran has not identified any additional relevant evidence 
that has not already been sought and/or associated with the 
claims file, and that he has been afforded a personal hearing 
and a VA examination.  He has also been apprised of the 
requirements to substantiate his claim.  Accordingly, the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001)(to be codified at 38 C.F.R. 
§ 3.159).  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service, or by active duty for training.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).  Where a veteran had 
active service for 90 days, and a psychosis becomes manifest 
to a degree of 10 percent within one year after such service, 
service connection will be rebuttably presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).  

The Board observes that the veteran's service medical records 
indicate that he suffered injuries when he was hit by a car 
in June 1979.  The June 1979 hospital summary related 
diagnoses that included rupture of the spleen; multiple 
fractures of the ribs; a pneumothorax; and emphysema, 
secondary to the rib fractures.  The Board also notes that 
there is currently ample evidence of a clear diagnosis of 
post-traumatic stress disorder, including a February 1998 VA 
psychiatric examination report.  Although the examiner 
indicated that he had not reviewed the claims folder, he 
specifically commented that the veteran's current symptoms 
along with his motor vehicle accident in 1979 while on active 
duty, appeared to support the diagnosis of post-traumatic 
stress disorder and that such diagnosis conformed to the DSM-
IV.  Additionally, an April 1999 outpatient discharge summary 
noted that the veteran had undergone a program work-up that 
included a medical history, mental status examination and 
psychological testing.  The discharge diagnosis was chronic 
post-traumatic stress disorder, related to a traumatic 
vehicular accident during military service.  Multiple other 
VA treatment entries also indicated diagnoses of post-
traumatic stress disorder.  

The Board observes that with regard to the stressor element, 
if a veteran did not engage in combat with the enemy, his 
bare allegations of service stressors are insufficient; the 
stressors must be corroborated by official service records or 
other credible supporting evidence.  Cohen v. Brown, 10 
Vet.App. 128 (1997); Zarycki v. Brown, 6 Vet.App. 91 (1993); 
Doran v. Brown, 6 Vet.App. 283 (1994).  Here, there is no 
evidence indicating that the veteran served in combat, nor is 
there any contention combat duty is implicated in the onset 
of PTSD.  However, the service medical records clearly 
indicate that the veteran was hit by a car in June 1979 and 
suffered traumatic injuries.  The Board concludes, therefore, 
that there is credible supporting evidence that the alleged 
stressor actually occurred.  As noted above, VA examiners, 
pursuant to the February 1998 examination report and April 
1999 discharge summary, have specifically related the 
diagnosis of post-traumatic stress disorder to the veteran's 
accident in service.  The Board notes that whether a 
confirmed service event constitutes a sufficient stressor for 
post-traumatic stress disorder is a medical question, and the 
examiners have implicitly associated the service stressor to 
the post-traumatic stress disorder diagnosis.  38 C.F.R. 
§ 4.125 (2000); Cohen, supra.  Therefore, there is 
satisfactory medical evidence linking the diagnosed post-
traumatic stress disorder to the service stressor.  Under 
such circumstances, reasonably doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 1991).  
Accordingly, the Board concludes that service connection for 
post-traumatic stress disorder is warranted.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

